CONCURRING OPINION OF
FREAR, C.J.
I concur in the foregoing conclusion, but express no opinion as to the significance of the words “in compromise” in the statute, except that the construction of -those words contended! *294' for by the plaintiff, to the effect that they require the entire land (e. g., a long street that is closed) to be offered as a whole to all the abutters to be divided among themselves in compromise with each other, clearly cannot be sustained. That construction would violate both the language and the spirit of the section •and be unreasonable and impracticable. The words “in compromise” in this section are to say the least used somewhat loosely and their meaning is very obscure.
There are several other points in the case which make it doubtful if the desired relief could be granted even if the plaintiff’s main contention were correct, but it is unnecessary to con•sider these.
If the land is not to be offered to all the abutters together to divide among themselves, as is clear, how should it be offered ? Certainly not all the land to each abutter in turn. It would be unfair and contrary to the spirit of the statute to offer to one abutter the whole of a tract upon which there were other abut-ters, and that would he impracticable, for, if the offer were accepted by one, it could not be made to or accepted by any of the -others. The only alternative would be to divide the land and offer each part to the abutter on that part. That would be the .fair way and evidently the way called for by the spirit of the ¡statute. In most cases there would be no difficulty in doing this with fairness. But, as in this instance, the circumstances might -be such as to render it difficult to say just who are the abutters ¡and to what extent. It is clear that Mrs. Bose was at least the principal abutter on the land in question. Nearly if not quite all of it is in front of her lot, while only a short stretch of a side of Mr. Smith’s lot borders on it and that not immediately, for a narrow strip along his lot was withheld from Mrs. Bose, perhaps accidentally, and afterwards offered to Mr. Smith. A continuation of this tract in what is known as “Old Lane,” which ran between two pieces of Mr. Smith’s land, has all been con'veyed to him, and, that, too, though Mrs. Bose’s lot, for a short ■distance on one side, bordered on that in much the same way 'that Mr. Smith’s borders on this. The whole transaction cannot be set aside merely because the Superintendent of Public *295Works may not have divided the land exactly as the court would. Some room must be left for the exercise of discretion in the execution of the details. No better mode of division than that made has been suggested to the court, and it is not clear that there is any better or fairer.